DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To expedite the prosecution, examiner tried to contact attorney of record to file TD to overcome ODP (the only rejection) to make the case allowable, however did not get any response back.

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10, 820,225 (hereinafter ‘225). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claims 1, US patent ‘225 discloses:
transmitting a first configuration of a first set of random access channel occasions (claim 1, lines 33-37 and  claim 6; col. 19; lines 27-30), where the first configuration of the first set of random access channel occasions is transmitted in a handover command message from a first cell (claim 1; col. 19; lines 1-2);
transmitting a second configuration of a second set of random access channel occasions of a second cell, wherein the second set of random access channel occasions is different from the first set of random access channel occasions, and wherein system information of the second cell includes the second configuration of the second set of random access channel occasions (claim 1; lines 3-9 and claim 6; lines 27-31); and
receiving a random access channel preamble on a random access channel occasion, where at least one selected from the first set of random access channel occasions and the second set of random access channel occasions includes the random access channel occasion, wherein the first cell is different from the second cell (claim 1; col. 19; lines 3-7).
            Regarding claims 16, US patent ‘225 discloses: US patent ‘225 discloses:
A n apparatus comprising (claim 14; col. 20; line 15):
a controller that controls operations of the apparatus (claim 14; col. 20; line 32); and
a transceiver coupled to the controller (claim 14; col. 20; line 16), where the transceiver performs the functions of claim 1. 
Although the conflicting claims are not identical, however they are counterpart of each other (receiving and transmitting).


Claims 2-15 and 17-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10, 820,225.

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 11,259,202 (hereinafter ‘202). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claims 1, US patent ‘202 discloses:
transmitting a first configuration of a first set of random access channel occasions (claim 1, col. 18; lines 34-37 and  ), where the first configuration of the first set of random access channel occasions is transmitted in a handover command message from a first cell (claim 1; col. 18; lines 38-39);
transmitting a second configuration of a second set of random access channel occasions of a second cell, wherein the second set of random access channel occasions is different from the first set of random access channel occasions, and wherein system information of the second cell includes the second configuration of the second set of random access channel occasions (claim 1; col. 18; lines 40-44); and
receiving a random access channel preamble on a random access channel occasion, where at least one selected from the first set of random access channel occasions and the second set of random access channel occasions includes the random access channel occasion, wherein the first cell is different from the second cell (claim 1; col. 18; lines 45-54).
            Regarding claims 16, US patent ‘225 discloses: US patent ‘225 discloses:
A n apparatus comprising (claim 16; col. 20; line 31):
a controller that controls operations of the apparatus (claim 16; col. 20; lines 32-34); and
a transceiver coupled to the controller (claim 16; col. 20; line 33), where the transceiver performs the functions of claim 1. 
Although the conflicting claims are not identical, however they are counterpart of each other (receiving and transmitting).
Claims 2-15 and 17-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10, 820,225.

4.	There is no prior art rejection for claims 1-20.   
Closest prior art Dinan discloses a base station transmitting one or more messages comprising a plurality of configuration parameters for one or more cells (para 0039). Lin et al. (US 2018/0035421) discloses initial access process that occurs between a mobile device and a network cell in a wireless communications system (para 0002) and Parkvall et al/ (US 2017/0331577) discloses a method in the wireless device may further include measuring a first mobility reference signal on a first received beam and measuring a second mobility reference signal (para 0018).
	No prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims, including:
“transmitting a first configuration of a first set of random access channel
occasions, where the first configuration of the first set of random access channel
occasions is received in a handover command message from a first cell; transmitting a second configuration of a second set of random access channel occasions of a second cell,wherein the second set of random access channel occasions is
different from the first set of random access channel occasions, and wherein system information of the second cell includes the second configuration of the second set of random access channel occasions; and transmitting a random access channel preamble on a random access channel
occasion, where at least one selected from the first set of random access channel
occasions and the second set of random access channel occasions includes the random
access channel occasion, wherein the first cell is different from the second cell”.

Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/            Primary Examiner, Art Unit 2462